Citation Nr: 1531421	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a refractive error, claimed as loss of vision.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1984 to April 1985 and February 2005 to June 2006. The Veteran also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from December 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

These claims were previously remanded by the Board in April 2012.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  Despite this, the Board must once again remand the issue of entitlement to service connection for a back disability.  

The Veteran's appeal originally included a claim for entitlement to service connection for bilateral hearing loss.  In a March 2013 rating decision, VA granted this claim.  This is considered a full grant of the benefits sought on appeal.  As the Veteran has not appealed the rating or effective date assigned, this issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows the Veteran's refractive error is less likely than not related to service.  



CONCLUSION OF LAW

A refractive error was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2006 and January 2013.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran claims entitlement to service connection for a refractive error.  There is no note of an eye injury in service, though there are medical records of some redness and tearing.

The Veteran was noted to have defective distant vision in a March 1999 National Guard examination.  His vision was shown to be corrected to within normal limits.  

The Veteran was afforded a VA examination in December 2006.  The examiner diagnosed a refractive error due to astigmatism or presbyopia.  No opinion was rendered.  The Veteran was seen for VA outpatient treatment for his eyes, but no opinions were rendered there either.  

VA considered the Veteran's refractive error to be a congenital defect and denied entitlement to service connection on that basis.  The Veteran appealed.  The April 2012 Board remand directed the RO to determine if the refractive error was due to a superimposed disease or injury and to address the Veteran's contention that extended night vision use caused the disability.  

On remand, the Veteran was afforded a VA examination in January 2013.  There, the examiner diagnosed blepharoconjunctivitis bilaterally.  The examiner opined that the Veteran's disability was less likely than not related to service.  The rationale was that while blepharoconjunctivitis caused vision loss, it did not in this case.  As blepharoconjunctivitis was not noted in service or at any time prior to this examination, it was less likely than not related to service, but more likely to another etiology, such as rosacea or seborrheic dermatitis.  The examiner further stated that it was unlikely that the Veteran's refractive error was subject to a superimposed disease or injury during service and that there was no evidence in the medical literature that would relate it to prolonged night vision use.  The Veteran offered no other lay statements during the examination.  

Here, the Veteran's eye disability is diagnosed as blepharoconjunctivitis.  There is a note of an eye disability in service, but it was corrected to within normal limits.  There is no note of any eye injury or disease in service. The medical examinations show that the Veteran's refractive error is congenital and not due to a superimposed disease or extended night vision use. There is no medical evidence to support these theories.  As the only opinions are those which decline to relate the disability to service, the Board cannot grant entitlement to service connection for an eye disability.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a refractive error, claimed as loss of vision is denied.  

REMAND

The Veteran's back claim was also remanded by the Board in April 2012.  The directives of the remand were properly fulfilled, but upon further review, the Board found a post-deployment health assessment from May 2006 that noted the Veteran had back pain during deployment.  The May 2012 VA examination incorrectly stated that the first note of back pain was in October 2007, over a year after service.  The September 2008 VA back examination similarly does not discuss the May 2006 note.  On remand, the Veteran should be afforded an addendum opinion which includes such a discussion.  

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After number 1 has been completed, the Veteran should be afforded a VA addendum opinion to address the nature and etiology of his back disability.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account and commenting the Veteran's lay statements and the May 2006 post-deployment note which shows back pain during service.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


